               Case 2:18-cv-00381-RSM Document 98 Filed 01/21/21 Page 1 of 5



                                                               The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9

10 CLOANTO CORPORATION, AMIGA, INC.,
   ITEC, LLC and AMINO DEVELOPMENT
11 CORPORATION,

12                            Plaintiffs,
13           - against -                                Civil Action No.: 2:18-cv-00381-RSM
                                                        (consolidated with 2:18-cv-00535)
14 HYPERION ENTERTAINMENT CVBA,

15                            Defendant.
                                                        STIPULATED MOTION TO
16                                                      CONTINUE TRIAL DATE AND
     HYPERION ENTERTAINMENT CVBA                        RELATED DATES BY SIX WEEKS
17                                                      TO FACILITATE COMPLETION OF
                              Counterclaim Plaintiff,   SETTLEMENT DISCUSSIONS
18
             - against -                                NOTE ON MOTION CALENDAR:
19                                                      January 20, 2021
   CLOANTO CORPORATION, AMIGA, INC.,
20 ITEC, LLC and AMINO DEVELOPMENT
   CORPORATION,
21
                     Counterclaim Defendants.
22

23

24

25

26
     Stipulated Motion to Continue Trial Date                       ATTORNEY WEST SEATTLE, P.S.
     Case No. 2:18-cv-00381                                         5400 California Ave. SW, Ste. E
     Page | 1                                                       Seattle, WA 98136
                                                                    (206) 388 8092
               Case 2:18-cv-00381-RSM Document 98 Filed 01/21/21 Page 2 of 5




 1                                           STIPULATION
 2           Defendant/Counterclaim Plaintiff Hyperion Entertainment CVBA (“Defendant”), joined
 3 by Plaintiffs/Counter-Defendants Cloanto Corporation, Amiga, Inc., Amino Development

 4 Corporation, and Itec, LLC (“Plaintiffs”) without objection, (collectively, the “Parties”), pursuant

 5 to LCR 7(d)(1) and LCR 10(g), hereby moves the Court for an order extending, by six (6) weeks

 6 the dates in the Court’s Order of October 7, 2020 (Dkt. No. 96). Hyperion submits, and Plaintiffs

 7 accept, that there is good cause to modify the current case schedule, for the reasons set forth

 8 below.

 9           The Parties resumed settlement discussions to resolve all of the matters between them in
10 October 2020. On Thursday of last week, the Parties reached the terms of settlement on the main

11 agreement. The only tasks that need to be completed are for the Parties to attend to seven

12 ancillary documents, including an assignment and novation agreement, mutual releases,

13 stipulations of dismissal, and documents related to a proceeding in Belgium. In addition,

14 Hyperion requires additional time to confer on one point with counsel in Delaware regarding a

15 security interest. The additional time requested will enable the Parties to focus exclusively on

16 finalizing documents and following through with the settlement. Accordingly, Hyperion, without

17 objection from Plaintiffs, respectfully requests that the Court extend the remaining deadlines as

18 follows:

19           Deadline/Event                                      Current         Proposed
20           All dispositive motions must be filed by and        02/05/2021      03/19/2021
             Noted on the motion calendar no later than
21           the THIRD Friday thereafter
22           Mediation per LCR 39.1(c)(3), if requested          03/17/2021      04/28/2021
             held no later than
23
             All motions in limine must be filed by and          04/07/2021      05/19/2021
24           noted on the motion calendar no later than
             the THIRD Friday thereafter
25
             Agreed pretrial order due                           04/22/2021      06/03/2021
26
     Stipulated Motion to Continue Trial Date                            ATTORNEY WEST SEATTLE, P.S.
     Case No. 2:18-cv-00381                                              5400 California Ave. SW, Ste. E
     Page | 2                                                            Seattle, WA 98136
                                                                         (206) 388 8092
               Case 2:18-cv-00381-RSM Document 98 Filed 01/21/21 Page 3 of 5



             Pretrial conference to be scheduled by
 1           the Court
 2           Trial brief, proposed voir dire questions,            04/29/2021     06/10/2021
             jury instructions, neutral statement of the case,
 3           and trial exhibits due
 4
             The Parties’ joint request is not sought for purposes of delay. Rather, due to the
 5
     complexity of the issues for settlement, coupled by the COVID-19 crisis, the Parties believe that
 6
     a six week extension is necessary to afford them the opportunity to settle all issues.
 7
             Respectfully submitted this Thursday, January 21, 2021.
 8

 9
   By /s/ Gordon E. R. Troy                                 By /s/ Eric J. Harrison
10 Gordon E. R. Troy                                        Eric J. Harrison
   Pro Hac Vice                                             5400 California Avenue SW, Suite E
11 Gordon E. R. Troy, PC                                    Seattle, WA 98136
   5203 Shelburne Road                                      Tel. (206) 388-8092
12 Shelburne, VT 05482                                      eric@attorneywestseattle.com
   Tel. (802) 881-0640                                      Attorney for Hyperion Entertainment CVBA
13 gtroy@webtm.com

14
   By /s/ Michael G. Atkins
15 Michael G. Atkins, WSBA# 26026
   Atkins Intellectual Property, PLLC
16 113 Cherry Street #18483
   Seattle, WA 98104-2205
17 Tel (206) 628-0983
   mike@atkinsip.com
18
   Attorneys for Cloanto Corporation,
19 Amiga, Inc., Amino Development Corporation,
   and Itec, LLC
20
                                           ORDER
21
           IT IS HEREBY ORDERED that the case deadlines are extended as follows:
22

23
             Deadline/Event                                        Current        Revised
24
             All dispositive motions must be filed by and          02/05/2021     03/18/2021
25           Noted on the motion calendar no later than
             the THIRD Friday thereafter
26
     Stipulated Motion to Continue Trial Date                             ATTORNEY WEST SEATTLE, P.S.
     Case No. 2:18-cv-00381                                               5400 California Ave. SW, Ste. E
     Page | 3                                                             Seattle, WA 98136
                                                                          (206) 388 8092
               Case 2:18-cv-00381-RSM Document 98 Filed 01/21/21 Page 4 of 5



             Mediation per LCR 39.1(c)(3), if requested          03/17/2021    04/28/2021
 1           held no later than
 2           All motions in limine must be filed by and          04/07/2021    05/19/2021
             noted on the motion calendar no later than
 3           the THIRD Friday thereafter
 4           Agreed pretrial order due                           04/22/2021    06/02/2021
 5           Pretrial conference to be scheduled by
             the Court
 6
             Trial brief, proposed voir dire questions,          04/29/2021    06/09/2021
 7           jury instructions, neutral statement of the case,
             and trial exhibits due
 8
             Trial date                                          05/03/2021    06/14/2021
 9

10
             DATED this 21st day of January, 2021.
11

12

13

14                                                  A
                                                    RICARDO S. MARTINEZ
15                                                  CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26
     Stipulated Motion to Continue Trial Date                          ATTORNEY WEST SEATTLE, P.S.
     Case No. 2:18-cv-00381                                            5400 California Ave. SW, Ste. E
     Page | 4                                                          Seattle, WA 98136
                                                                       (206) 388 8092
               Case 2:18-cv-00381-RSM Document 98 Filed 01/21/21 Page 5 of 5



                                      CERTIFICATE OF SERVICE
 1
             I hereby certify that on the Thursday, January 21, 2021, I electronically filed the
 2
     foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 3
     such filing to the following:
 4
                              Gordon E. R. Troy, gtroy@webtm.com
 5

 6
                                                    By /s/ Eric J. Harrison
 7                                                    Eric J. Harrison
                                                      Attorney West Seattle, P.S.
 8                                                    5400 California Ave. SW, Ste. E
                                                      Seattle, WA 98136
 9                                                    Phone: 206 388 8092
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     Stipulated Motion to Continue Trial Date                              ATTORNEY WEST SEATTLE, P.S.
     Case No. 2:18-cv-00381                                                5400 California Ave. SW, Ste. E
     Page | 5                                                              Seattle, WA 98136
                                                                           (206) 388 8092
